Citation Nr: 0025993	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-16 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an extension of a temporary total disability 
rating under 38 C.F.R. § 4.30 beyond June 30, 1998, based 
upon a period of convalescence following surgeries for a 
service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The veteran served on active duty from May 1973 to 
July 1973, January 1978 to May 1978, and March 1980 to March 
1981. 

Additionally, the Board notes that, in the October 1998 
substantive appeal, the veteran requested a hearing before a 
traveling member of the Board.  However, in a February 1999 
statement, the veteran's representative indicated that the 
veteran no longer wished to be scheduled for a personal 
hearing at this time.  As the record does not contain further 
indication that the veteran or his representative have 
requested that any additional appeal hearings be scheduled, 
the Board deems the veteran's October 1998 request for a 
travel Board hearing withdrawn.  See 38 C.F.R. § 20.704 
(1999).

Furthermore, in the June 1998 notice of disagreement, the 
October 1998 substantive appeal, and the August 2000 informal 
hearing presentation, the veteran and his representative 
requested consideration of a claim of entitlement to a total 
rating based upon individual unemployability due to service-
connected disability, and of a claim for an increased 
disability evaluation in excess of 30 percent for the 
service-connected right knee disability.  However, as the 
only issue currently before the Board is that set forth on 
the title page of this decision, these matters are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence of record shows that the veteran underwent 
surgery on his right knee initially on April 8, 1997, with a 
second surgery on April 25, 1997.  It shows no other 
subsequent surgery on the right knee or period of 
immobilization with a cast.


CONCLUSION OF LAW

The criteria for an extension of a temporary total evaluation 
under the provisions of 38 C.F.R. § 4.30 beyond June 30, 
1998, based upon a period of convalescence following 
surgeries for a service-connected right knee disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.3, 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim. The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

In this case, medical records from the Minneapolis VA Medical 
Center (VAMC) indicate that on April 8, 1997 the veteran 
underwent a total right knee arthroplasty with lateral 
retinacular release.  He was released to the Extended Care 
Center on April 16, 1997, but returned to surgery on April 
25, 1997, for exploration of the right knee to remove a 
postoperative hematoma.  On May 30, 1997, he was released 
from the Extended Care Center with orders to restrict his 
physical activity, use a knee immobilizer, and wear a Dyne-
splint 10 out of 24 hours a day.  

In a September 1997 rating decision, which corrected an error 
in an earlier raring decision of April 1997, the RO assigned 
the veteran a temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.30 from April 8, 1997, the date 
of the total knee replacement through June 30, 1997, one 
month following the veteran's release from the Extended Care 
Center.  His right knee disability was then assigned a 
schedular 100 percent disability evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055 from 
July 1, 1997 to June 30, 1998.  38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (1999).  Diagnostic Code 5055 authorizes a maximum 
100 percent disability rating for a knee replacement, but 
only "[f]or 1 year following implantation of prosthesis."  
Id.  Such rating is to commence after the initial grant of 
the total temporary rating for convalescence under § 4.30.  
Id.  A minimum 30 percent rating was then to be assigned 
effective from July 1, 1998, if in order, following an 
anticipated VA examination in June 1998.  The veteran failed 
to reported for a VA examination scheduled for him in July 
1998, and the 30 percent schedular evaluation took effect 
from July 1, 1998.  As will be discussed below, the veteran 
did report for subsequent examination in connection with this 
appeal.  At present, as the veteran disagrees with the RO's 
denial to extend his temporary total evaluation under 
38 C.F.R. § 4.30 beyond June 30,  1998, the veteran's case is 
before the Board for appellate review.

In this respect, an October 1998 VA examination report 
indicates that the veteran has full extension to -5 degrees 
and flexion to 30 degrees.  The veteran's flexion to 30 
degrees was deemed to only mildly affect his walking ability, 
but to significantly affect his sitting and squatting 
abilities.  However, he had varus-to-valgus, anterior and 
posterior stability, and intact neurovascular status.  He 
also appeared to have arthrofibrosis most consistent with 
poor rehabilitation postoperatively, although he reported he 
had performed his physical therapy.  Upon a review of the 
veteran's film reports, it was the examiner's opinion that 
postoperative non-compliance with physical therapy was what 
most likely led to the veteran's disability at the time of 
the examination. 

In order to warrant a temporary total evaluation under 38 
C.F.R. § 4.30, treatment for a service-connected disability 
must result in: (1) surgery necessitating at least one month 
of convalescence, (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight 
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one or more major joints.  See 38 C.F.R. § 4.30 
(a)(1999).  In such cases, the total disability rating will 
be effective from the date of hospital admission or 
outpatient treatment and continuing for a period of one, two, 
or three months from the first day of the month following 
such hospital discharge or outpatient release.  The 
termination of these ratings will not be subject to 38 C.F.R. 
§ 3.105(e) (1999).  Id.   

The total rating will be followed by appropriate schedular 
evaluations.  When the evidence is inadequate to assign a 
schedular evaluation, a physical examination will be 
scheduled and considered prior to the termination of a total 
rating under this section. Id.  Furthermore, total rating may 
be extended for one, two or three months beyond the initial 
three months, or for one or more months up to six months 
beyond the initial 6 month period, if prongs 1, 2, or 3 above 
discussed are met.  See 38 C.F.R. § 4.30 (b)(1999).

From the above, it is clear that the regulations permit a 
temporary total disability rating due to convalescence for a 
maximum period of time of 12 months from the first day of the 
month following discharge or outpatient release.  Here, the 
veteran's right knee surgeries were in April 1997.  He was 
granted a temporary total rating under § 4.30, through June 
30, 1997, a grant of 1 month of entitlement.  Therefore, a 
temporary total rating, by law, could have only extended 11 
more months, i.e. until June 1, 1998.   Under current 
regulations, there is no authorization for assignment of a 
temporary total disability rating beyond June 1, 1998.  Where 
the law, and not the evidence, is dispositive of the issue 
before the Board, the claim has to be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board recognizes that a temporary total rating may be 
assigned for more than one period of hospitalization or 
outpatient treatment when a period of convalescence is 
needed.  In this regard, the Board notes that the claims file 
shows that the veteran appeared for VA examination in October 
1998, in connection with this claim, and again in April 2000, 
in connection with an increased rating claim.  However, this 
medical treatment is not a basis for a temporary and total 
disability rating under § 4.30.  It shows the "result" of the 
veteran's knee surgery, indicative of permanent residuals, 
rather than postoperative residuals requiring a period of 
convalescence for improvement.  Further, the veteran has not 
asserted that he has had any recent surgery or outpatient 
treatment for his right knee disability.  The earlier VA 
examination report does not show surgery necessitating at 
least one month of convalescence; surgery with severe 
postoperative residuals or the necessity for continued use of 
a wheelchair or crutches; or immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30 
(1999).  Although the veteran has argued that the severity of 
the residuals of his right knee surgeries have prohibited him 
from fully recovering from his knee surgery, this assertion 
does not provide a basis for extension of a temporary total 
rating under § 4.30, beyond June 30, 1998.  Such a rating is 
authorized for a period of convalescence after surgery or 
immobilization with a cast.  38 C.F.R. § 4.30 (1999).  Recent 
treatment shows no additional surgery and no immobilization 
with a cast.

The veteran's appeal involves only the issue of entitlement 
to an extension of a period of convalescence due to his right 
knee disability.  In connection with this appeal, and as 
stated above, his only recent period of surgery or 
immobilization with a cast was in April 1997.  As such, the 
law provides no basis for a temporary total disability rating 
beyond June 30, 1998.

In light of the above, the veteran's claim is denied.



ORDER

Entitlement to an extension of a temporary total disability 
rating under 38 C.F.R. § 4.30 beyond June 30, 1998, based 
upon a period of convalescence following surgeries for a 
service-connected right knee disability is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 
- 2 -


- 6 -


